Webb, Judge.
"In this garnishment case the trial court set aside a judgment against the garnishee but did not terminate the garnishment proceeding. This order is not a final judgment. Finch v. Kilgore, 120 Ga. App. 320 (170 SE2d 304). There is no certificate of immediate review nor has this court granted an application for an appeal under Code Ann. § 6-701 (a). The appeal is premature and must be dismissed. Nash v. Carlile, 138 Ga. App. 906. On remand see Coursin v. Harper, 236 Ga. 729; Battles v. Battles, 138 Ga. App. 841.” Wright v. Wright, 139 Ga. App. 60 (228 SE2d 9) (1976).

Appeal dismissed.


Deen, P. J., and Marshall, J., concur.